Citation Nr: 0001259	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-34 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to an increased evaluation for chronic low 
back pain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to April 
1955.

This appeal arose from a June 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for asbestosis.  In April 1998, the RO issued a 
rating decision which denied entitlement to an evaluation in 
excess of 40 percent for the service-connected chronic low 
back pain.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating for 
the service-connected chronic low back pain.


FINDINGS OF FACT

1.  The veteran has been shown by credible evidence to suffer 
from asbestosis related to exposure to asbestos in service.

2.  The veteran's service-connected low back disorder is 
manifested by limitation of motion, with pain upon all 
motions, positive straight leg raises and complaints of pain 
radiation and numbness in the right lower extremity.


CONCLUSIONS OF LAW

1.  The veteran has presented evidence of a well grounded 
claim for service connection for asbestosis.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for an increased evaluation for the service-
connected chronic low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Code 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
asbestosis

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is well grounded.

The veteran's DD Form 214 indicated that he had served with 
the Navy for four years.  His service medical records do not 
contain any mention of any complaints of or treatment for any 
lung disorders.  His entrance examination performed in May 
1951 and his April 1955 separation examination noted that his 
lungs were normal; chest x-rays were negative.

VA examinations conducted in August 1955, October 1955, July 
1963, October 1964 and June 1968 all indicated that his lungs 
were within normal limits.  Chest x-rays performed as part of 
these examinations were negative.

VA outpatient treatment records developed between November 
1988 and October 1994 indicated that he was diagnosed with 
bronchitis in November 1988.  Chest x-rays obtained in 
November 1988, November 1993 and February and October 1994, 
were all negative, showing no evidence of asbestosis.  In 
November 1993, he had reported that he had bloody sputum.

In January 1997, the veteran provided a statement concerning 
his alleged exposure to asbestos.  He indicated that he had 
engaged in the maintenance of aircraft in the Navy and had 
thus been exposed.  He also admitted to post-service 
exposure, while working in air conditioning maintenance.

The veteran was examined by a private physician in April 
1996.  He reported that he had been exposed to asbestos in 
the Navy when he worked on planes on an aircraft carrier.  He 
indicated that the catapults used to launch the planes were 
coated in asbestos.  He also reported that after service, he 
had been exposed to asbestos while installing air 
conditioning duct-work and as an aircraft mechanic.  He 
stated that he had a chronic cough for several years, which 
was accompanied by yellowish sputum, wheezing and shortness 
of breath.  The objective examination found that his chest 
was without rales, rhonchi or wheezes.  A chest x-ray 
revealed no definite pulmonary parenchymal abnormalities; 
there was at least one face on pleural plaque seen along the 
right lateral hemithorax in the mid to lower portion as well 
as at least one pleural plaque seen in profile along the left 
lower lateral hemithorax.  Pulmonary function tests showed 
mild obstructive ventilatory impairment.  The impression was 
that he clearly appeared to have evidence of pleural disease 
related to previous asbestos exposure.

VA outpatient treatment records developed between March 1996 
and March 1998 included a July 11, 1996 chest x-ray which 
showed occasional calcified granulomas in both lungs without 
any active infiltrate; this was noted to be an essentially 
negative chest.  In November 1997 and January 1998, he was 
diagnosed with an upper respiratory infection after 
complaining of a productive cough with yellow sputum, fever, 
chills and nasal congestion.

The veteran was afforded another private examination in 
February 1998.  His significant history of asbestos exposure 
was again noted.  His lungs were resonant to percussion with 
rales in the bases, greater on the right than the left.  The 
chest x-ray showed hilar and root structures which appeared 
to be normal, though there was a streaky density radiating 
from the right hilum inferiorly and the diaphragms were 
smooth; the lung fields revealed irregular opacities in the 
mid and lower lung zones bilaterally; there were calcified 
nodules in the hilar area indicative of old granulomatous 
disease; and the pleural surfaces were free of plaque 
formation and pleural thickening.  The spirometry revealed 
mild restrictive ventilatory impairment; the lung volumes 
showed mild air trapping.  The diagnosis was asbestosis with 
significant history of asbestos exposure.  

VA examined the veteran in July 1998.  He again described his 
inservice and post-service exposure to asbestos.  The 
physical examination noted that he had a productive cough 
with mostly yellow sputum.  There was no evidence of 
hemoptysis or anorexia.  He indicated that he experienced 
shortness of breath on walking two or more blocks or on 
climbing one flight of stairs.  His respirations were 15 per 
minute.  His chest was symmetrical and his lungs were clear 
to auscultation.  There was no evidence of cor pulmonale.  
Pulmonary function tests revealed mild restrictive disease 
with normal DSB.  A chest x-ray was negative.  The diagnoses 
were history of asbestos exposure; no asbestosis detected 
clinically or by chest x-ray.

In order to establish service connection, the following three 
elements must be satisfied:  1) the existence of a current 
disability; 2) the existence of a disease or injury in 
service, and 3) a relationship or nexus between the current 
disability and a disease contracted or an injury sustained in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

In the instant case, it is found that the evidence suggests 
that the veteran was exposed to asbestos during service 
(assuming the truthfulness of the veteran's statements for 
purposes of well groundedness).  Therefore, it is determined 
that there is evidence of an "injury" during service.  
There is also credible evidence that he currently suffers 
from asbestosis; thus, there is evidence of the existence of 
a current disability.  Finally, there is evidence that his 
diagnosed asbestosis is related to his history of exposure to 
asbestos, which included exposure during service.  Therefore, 
it is concluded that he has presented evidence of a well 
grounded claim for service connection for asbestosis.


II.  An increased evaluation for chronic 
low back pain

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In the instant case, the veteran was awarded service 
connection for a low back disability by the Board of 
Veterans' Appeals (Board) in August 1964.  In October 1997, 
the Board granted an evaluation of 40 percent for chronic low 
back pain; this decision was promulgated by the RO that same 
month.  The 40 percent disability evaluation was made 
effective June 17, 1990.

The pertinent evidence included VA outpatient treatment 
records developed between January 1997 and March 1998.  On 
January 15, 1997, he complained of back pain that radiated 
into the right leg.  On May 12, 1997, he reported increasing 
back pain, accompanied by radiation into the right leg.  
Degenerative joint disease (DJD) was diagnosed.

The veteran was examined by VA in October 1998.  He 
complained of chronic low back pain; difficulty with bending, 
lifting or carrying; and problems with weight bearing.  He 
also noted that he still experienced radiation of the pain 
into the lower extremity.  The objective examination noted 
that he used two crutches to enter the examining room; he 
moved slowly, in a stiff and crouched position.  He also 
displayed a right-sided limp.  There was tenderness to 
palpation in the midline to the low back region.  Forward 
flexion was to 75 degrees; extension was to 20 degrees; 
lateral bending was to 25 degrees bilaterally; right rotation 
was to 15 degrees; and left rotation was to 30 degrees.  He 
reported pain on all ranges of motion.  Sitting straight leg 
raises were positive and he displayed 5/5 strength in the 
lower extremities with encouragement.  His reflexes were 
intact and there was decreased pinprick on the lateral aspect 
of the right foot.  An x-ray showed osteoarthritis and 
degenerative disc disease (DDD) at the L2-3 level.  A May 
1995 MRI had shown mild degenerative changes of the lumbar 
spine without significant spinal canal or neuroforaminal 
abnormality.  The examiner then stated that the veteran did 
have rather significant pain on motion.  He was unable to 
demonstrate any significant weakness on strength testing of 
the lower extremities.  There was no measurable atrophy.  It 
was possible that pain could further limit functional 
abilities during flare-ups or on increased use, but it was 
not feasible to attempt to express this in terms of 
additional limitation of motion as this could not be 
determined with any degree of medical certainty.

According to the applicable criteria, a 40 percent evaluation 
is warranted for severe intervertebral disc syndrome, 
manifested by recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 40 percent evaluation 
currently assigned is not warranted.  While the veteran does 
experience pain on motion and some decrease to pinprick over 
the lateral aspect of the right foot, there is no indication 
that he suffers from muscle spasms; nor is there evidence of 
an absent ankle jerk.  While he suffers from DDD, a recent 
MRI showed no evidence of significant spinal canal or 
neuroforaminal abnormalities.  He also demonstrated no 
weakness or atrophy of the lower extremities related to his 
low back condition.  It was noted to be possible that he 
could have greater functional impairment during flare-ups or 
after repeated use; however, the examiner stated that this 
was not quantifiable in terms of additional limitation of 
motion.  Should the veteran experience such increased 
disability during these periods, he should seek treatment so 
that any additional impairment may be objectively documented.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected chronic low back pain.


ORDER

To the extent that a well grounded claim for service 
connection for asbestosis has been presented, the appeal is 
granted.

An increased evaluation for the service-connected chronic low 
back pain is denied.



REMAND

The veteran has contended that service connection for 
asbestosis is warranted because he was exposed to asbestos in 
service which caused this disorder.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the record indicated that a private physician 
diagnosed asbestosis in April 1996 and February 1998, which 
was related to the veteran's previous exposure to asbestos.  
However, a VA examination conducted in July 1998, despite 
noting a history of exposure to asbestos, found no evidence 
of asbestosis, either clinically or by x-ray.  Clearly, this 
diagnostic conflict must be resolved prior to a final 
determination of the veteran's claim.  See Ussery v. Brown, 8 
Vet. App. 64 (1995).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA pulmonary examination by a 
qualified physician.  This examiner, 
after reviewing the entire evidence of 
record, should render a definitive 
diagnosis; that is, it should be 
determined whether or not the veteran 
currently suffers from asbestosis.  If 
asbestosis is diagnosed, the examiner 
must render an opinion as to whether it 
is at least as likely as not that this 
disorder was caused by toxic exposure to 
asbestos in service as opposed to toxic 
exposure to this substance after service.  
All indicated special studies, to 
include, but not limited to, a chest x-
ray and pulmonary function tests, must be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner must 
indicate in the examination report that 
the entire file has been reviewed.

2.  Once the above-requested development 
has been completed, the RO should 
readjudicate the claim for service 
connection for asbestosis.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



